Title: To James Madison from Thomas L. McKenney, 7 April 1825
From: McKenney, Thomas L.
To: Madison, James


        
          Department of WarOffice of In Affairs April 7. 1825
          Sir,
        
        I have the honor to enclose for your acceptance the documents connected with the communication made to both Houses of Congress, at its late session, by the late President of the U. States, on the subject of locating the Indians, now within our States & Territories, West of the boundaries of Missouri & Arkansas. I accompany them with the assurance of my highest respect & esteem.
        
          Tho. L. McKenney
        
      